EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Masia on February 2nd, 2022.

The application has been amended as follows: 

Claim 12, line 1 of the claim, delete “Claim 11” and insert - -Claim 9- -
Claim 20, line 1 of the claim, delete “Claim 19” and insert - -Claim 15- -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to Claims 1 of “based on the received sequential sets of player related movement data make sequential determinations to change audio outputted by the electronic gaming machine, wherein one of the sequential determinations is based on a player reaction to a previous one of the sequential determinations”; in regard to Claim 9 of “a player audio change determination module to analyze the sequential sets of player related movement data to determine in real time sequential changes to audio outputted by the electronic gaming machine based on actual player monitoring data comprising the received sequential set of player related movement data collected in real 
Gilliland, Froy et al. and Everett et al. represents the closest prior art in the examiner’s opinion. However, Gilliland does not teach where the system determines to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715